DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following amendment on 3/7/2022, claims 1, 2, and 4-11 are pending. 
Applicant has amended the claim set to include clarifying structure and function to the claims to overcome the USC 101 rejection and USC 112b rejections.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground of rejection is presented below to account for differences in the amended claim language. Dependent claims 2 and 4-11 remain rejected. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kempfner (US-20150126821-A1) in view of Molina (US 20190192069 A1) and Shimol (US 20170215808 A1).
	Regarding claims 1 and 9, Kempfner teaches a method for detecting sleep stage from polysomnographic recordings (abstract) comprising: collecting signal data from polysomnography [0079]-[0081] (signals may be captured as part of a polysomnography) [0118]; extracting feature data by analyzing a feature of each of an electroencephalographic (EEG) signal, an electro-oculographic (EOG) signal, and an electromyographic (EMG) signal with respect to the signal data [0081] [0110] (these signal 
	Molina teaches a similar sleep stage prediction method based on captured signals from a patient (Fig. 3) wherein a prediction model which may be a machine learning in the form of deep neural network to automatically derive features and build highly performant classifiers with significantly higher accuracies and to predict sleep states with a prediction horizon in the order of minutes [0043]. Further, Molina teaches that the deep neural network may include an architecture composed of input layers [0046] (para Fig 6, the biosignals may be an input to the algorithm); convolutional layers (e.g., filters; it is noted that the 1-D CNN are known to be used when monitoring time-series data) and long-short term memory elements that provide the network with the memory to use past decisions to refine prediction accuracy [0043]-[0048] Fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Kempfner to provide a machine learning system with a convolutional and long short-term memory layer as shown by Molina to provide the predictable result of increasing prediction accuracy in determining sleep stage [0043]-[0048].
	Kempfner in view of Molina do not teach wherein the sleep stage classification model generator infers the sleep stage classification model applying a softmax layer.

	It would be obvious to one of ordinary skill in the art at the time of invention to have modified Kempfner in view of Molina with the output/softmax layer taught in Shimol because the softmax layer of the machine algorithm “determine(s) a final set of signal weights 832 and generate the sleep stage probability p.sub.φ(X)=ƒ(X)” [0093] and ultimately “output(s) the sleep stage likelihood” [0091]; this function would be useful to include in the sleep classifying algorithm as taught by Kempfner and Molina as the output of these systems is a probability of certain sleep stages (like REM sleep), by including the softmax layer in the algorithm, the sleep stage probability will be the output of the algorithm. 
Claim 2-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kempfner (US-20150126821-A1) in view of Molina (US 20190192069 A1) and Shimol (US 20170215808 A1) as applied to claim 1 and 9 above, and further in view of Pataniak (WO-2018070935-A1).
	Regarding claim 2, Kempfner in view of Molina and Shimol teaches a system substantially as claimed in claim 1. Kempfner does not teach wherein the signal data is collected in a European data format (EDF) from a plurality of different equipment, and the signal data processor comprises a data selector configured to unify a key value that approaches the signal data, a sampling frequency value, a type of the signal data, and a format of the signal data.

	It would be obvious to one of ordinary skill in the art to have modified the monitoring system of Kempfner to make use of the European data format and signal characteristics encoded there because by using a standard data format the signals are stored in a “portable format” that is independent of a “particular visualization software” [87], this may give the advantage to a system where the data can be input into a number of different analysis systems for further processing. 
	Regarding claim 4, Kempfner in view of Molina, Shimol, and Pataniak teaches a sleep state determination monitor as taught in claim 2. Further, Pataniak teaches wherein the data selector is configured to manage the signal data using a unified sampling frequency [50]-[54] (data from the channels is filtered and then resampled to a unified frequency) by defining a different sampling frequency for each piece of the collected signal data as a value of two or more folds of a Nyquist frequency through at least one of up-sampling and down-sampling [47]-[54] (the resampling is achieved through interpolation and decimation of the signal following the filtering of signal down to relevant frequencies, [49] such as .3-45Hz for EEG and .3 to 12 HZ for EOG, thus when resampling the signal to 100Hz the signal may retain relevant features according to the Nyquist theorem, for reference see 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Kempfner to include a unified sampling frequency for signal analysis as taught by Pataniak because by setting a unified sampling frequency the data may be “strategically reducing the amount of data, the time taken to process that data can be significantly reduced, as can the storage and transmission overheads required to store and transmit that data” [42], further, the unified sampling frequency may be useful in situations where data from different sensors EEG vs. EOG are gathered at different frequencies, thus by resampling to a common frequency, analysis may be more straightforward. 
	Regarding claim 5, in view of Molina, Shimol, and Pataniak teaches a sleep state determination monitor as taught in claim 2. Further, Pataniak teaches wherein the data selector is configured to collect the signal data using predefined channels [37] (Fig 2, data is input from channels, EEG and EOG channels), and to unify a number of signal channels for each polysomnography equipment and inspection type through channel addition or channel duplication for the predefined channels [42] [45]-[51] (channels may be combined together or transformed in preprocessing; in the preprocessing the channels may be unified into a single data format).
	It would be obvious to one of ordinary skill in the art to have modified the system of Kempfner with the channel manipulation of Pataniak because this manipulation allows for the data gathered to be a unified data format which allows for simple data analysis. 
	Regarding claim 6, in view of Molina, Shimol, and Pataniak teaches a system substantially as claimed in claim 5. Kempfner does not teach wherein when an omission of the signal data occurs in a channel for collecting the EEG signal or a channel for collecting the EOG signal or when the signal data is excluded from the polysomnography, the collecting of the signal data comprises replacing the EEG signal 
	Pataniak teaches a method for determining sleep stages (title) wherein a when an omission of the signal data occurs in a channel for collecting the EEG signal or a channel for collecting the EOG signal or when the signal data is excluded from the polysomnography, the collecting of the signal data comprises replacing the EEG signal with another EEG signal present at a most adjacent 38position among the same ground signals [45]-[46] (when a EEG sensor is malfunctioning or not delivering data, i.e. data is omitted, the data from the other EEG channel may be used to replace the missing signal) and replacing the EOG signal with a signal present at a position opposite to a position of an omitted signal [45]-[46] (when examining the process for replacing EEG signals with one another on the condition that one is missing, one of ordinary skill in the art would recognize the same could be used for the two channels of EOG measurements [45], so that analysis could be performed if one of the pair of EOG sensors omits data, thus the same technique could be utilized on EOG signals).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified that sleep stage monitoring of Kempfner with the signal replacement method of Pataniak because this method may allow for the continued analysis of patient sleep state, even in the event that a sensor channel has malfunctioned [45][46]. Further, examiner notes that this modification comprises the use of a known technique (replacing missing data with data from a nearby sensor) to improve similar devices (sleep state monitors) in the same way (this method allows for monitoring functions to continue even with sensor malfunction).
	Regarding claim 10, in view of Molina, and Shimol, teaches a system substantially as claimed in claim 9. Kempfner does not teach wherein when an omission of the signal data occurs in a channel for collecting the EEG signal or a channel for collecting the EOG signal or when the signal data is excluded from the polysomnography, the collecting of the signal data comprises replacing the EEG signal with 
	Pataniak teaches a method for determining sleep stages (title) wherein a when an omission of the signal data occurs in a channel for collecting the EEG signal or a channel for collecting the EOG signal or when the signal data is excluded from the polysomnography, the collecting of the signal data comprises replacing the EEG signal with another EEG signal present at a most adjacent 38position among the same ground signals [45]-[46] (when a EEG sensor is malfunctioning or not delivering data, i.e. data is omitted, the data from the other EEG channel may be used to replace the missing signal) and replacing the EOG signal with a signal present at a position opposite to a position of an omitted signal [45]-[46] (when examining the process for replacing EEG signals with one another on the condition that one is missing, one of ordinary skill in the art would recognize the same could be used for the two channels of EOG measurements [45], so that analysis could be performed if one of the pair of EOG sensors omits data, thus the same technique could be utilized on EOG signals).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified that sleep stage monitoring of Kempfner with the signal replacement method of Pataniak because this method may allow for the continued analysis of patient sleep state, even in the event that a sensor channel has malfunctioned [45][46]. Further, examiner notes that this modification comprises the use of a known technique (replacing missing data with data from a nearby sensor) to improve similar devices (sleep state monitors) in the same way (this method allows for monitoring functions to continue even with sensor malfunction).
Claims 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kempfner (US-20150126821-A1) in view of Molina (US 20190192069 A1), Shimol (US 20170215808 A1), and Pataniak (WO-2018070935-A1) as applied to claim 6 and 9 above, and further in view of Virtanen (US-20070167858-A1).
Regarding claims 7, 8, and 11, Kempfner in view of Molina, and Shimol, teaches a system substantially as claimed in claims 1 and 9. Further, Kempfner teaches wherein data may be acquired by various equipment and converted to the European data format [0118] (reads on the content of claim 7), but Kempfner does not teach wherein the collecting of the signal data comprises 5processing a correction or an interpolation of the signal data for an omitted portion in response to an omission of the portion of the signal data, and the processing of the correction or the interpolation comprises: measuring a secondary change rate of the signal data; blank-processing a portion in which the measured secondary rate is largest; and 10restoring a signal of a defect portion by performing a primary interpolation on the blank-processed portion.  
	Virtanen teaches a system for the detection of artifacts in bioelectric signals (title) wherein the collecting of the signal data comprises 5processing a correction or an interpolation of the signal data for an omitted portion in response to an omission of the portion of the signal data [0052] (the impedance of the electrodes is measured and based on a threshold, a portion is omitted as the signal contains artifacts, then a signal interpolation may be added to fill the omission), and the processing of the correction or the interpolation [0052]-[0053] comprises: measuring a secondary change rate of the signal data [0064]-[0066] (a morphology of the signal is examined to determine whether the signal has artefacts; one of ordinary skill in the art would recognize that by looking at the morphology the change rate of the signal is being indirectly examined and one would, through a process of routine optimization, be able to use the change rate directly rather than examine the morphology); blank-processing a portion in which the measured secondary rate is largest [0053] (a threshold is used to determine where data is artefact contaminated and subsequently thrown out/blank-processed; when examined with the previously taught morphology/change rate in mind, a threshold would necessarily point to where this value is the greatest); and 10restoring a signal of a defect portion by performing a primary interpolation on 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the sleep state monitor of Kempfner with the artefact removal process of Virtanen because “Surface EEG always includes various artifacts and confounding signals that hamper the analysis of the brain waves” [0007], and thus a method to remove them would benefit a system using EEG signals. Examiner further considers that this improvement comprises a use of known technique (removing portions of data with signal variation/artefacts) to improve similar devices (devices that measure EEG signals) in the same way (by reducing artifacts the analysis of the EEG data is improved).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                 

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        25 March 2022